IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00172-CR

LAWRENCE LEE III,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 10-00668-CRF-85


                          MEMORANDUM OPINION


      Lawrence Lee III, pro se, appeals from his felony conviction. The Clerk warned

Lee that the Court would dismiss his appeal because his notice of appeal was not timely

filed unless, within 21 days, a response was filed showing grounds for continuing the

appeal. The date sentence was imposed was April 28, 2010. Lee’s notice of appeal was

filed on October 6, 2010 and was thus untimely. See TEX. R. APP. P. 26.2(a)(1) (providing

that notice of appeal must be filed within 30 days after date sentence imposed or 30

days after entry of appealable order).
         Lee’s response complains of the trial court’s delay in responding to his October 3,

2010 letter and his trial attorney’s alleged ineffective assistance. We lack jurisdiction to

address these grounds and to grant an out-of-time appeal; that authority belongs

exclusively to the Court of Criminal Appeals through a writ of habeas corpus. See Parr

v. State, 206 S.W.3d 143, 144-45 (Tex. App.—Waco 2006, no pet.). Because Lee’s notice of

appeal is untimely, we lack jurisdiction and dismiss his appeal.          Lee’s motion for

appointment of counsel and for a free record is dismissed as moot.



                                                  REX D. DAVIS
                                                  Justice



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed; motion dismissed as moot
Opinion delivered and filed June 15, 2011
Do not publish
[CRPM]




Lee v. State                                                                          Page 2